Title: From George Washington to David Humphreys, 21 April 1783
From: Washington, George
To: Humphreys, David


                        
                            By &c.
                             21 April 1783
                        

                        Permission is hereby granted for Lt Col. Humphrys, Aide de Camp to the Commander in Chief to proceed to New
                            York by Water—He being charged with Dispatches of great importance for His Excellency Sir Guy Carleton, all American
                            Officers are directed, and all Officers in the Service of His Britannic Majesty are requested to give him every facility
                            & assistance in his passage to the said City of New York. Given at Head Quarters &c.
                    